                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

JONAH LANE,                   )      CIVIL 18-00060 LEK-RLP
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
UNITED STATES OF AMERICA, ET )
AL.,                          )
                              )
          Defendants.         )
_____________________________ )


   ORDER REGARDING PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

            On February 14, 2018, Plaintiff Jonah Lane

(“Plaintiff”) filed his Complaint against Defendants United

States of America (“United States”), United States Department of

Agriculture (“Department”), and Charles Thom (“Thom”).   [Dkt.

no. 1.]    On September 5, 2018, this Court issued an Order to Show

Cause Why Case Should Not Be Dismissed for Failure to Prosecute

(“OSC”).   [Dkt. no. 14.]   The OSC ordered Plaintiff to file a

response by October 3, 2018.   [Id. at 2.]

            On October 4, 2018, Plaintiff filed a Declaration of

Service by Hand Delivery, certifying that the Complaint, summons,

and the order setting the scheduling conference were delivered to

the United States Attorney’s Office for the District of Hawai`i

on October 3, 2018 (“10/4/18 Declaration”).   [Dkt. no. 16.]     On

October 9, 2018, Plaintiff filed his response to the OSC

(“Response”).   [Dkt. no. 18 (sealed).]   On October 15, 2018,

Plaintiff filed a Declaration of Service via Certified Mail,
certifying that the Complaint, summons, and the order setting the

scheduling conference were served on Attorney General Jeffrey

Sessions on October 10, 2018 (“10/15/18 Declaration”).      [Dkt.

no. 19.]

               The Court does not condone Plaintiff’s failure to

either file his Response prior to the deadline set forth in the

OSC or request an extension of the deadline to respond to the

OSC.       However, this Court finds that the Response establishes

good cause for Plaintiff’s failure to serve the Complaint within

ninety days after the Complaint was filed.      See Fed. R. Civ.

P. 4(m) (“If a defendant is not served within 90 days after the

complaint is filed, the court – on motion or on its own after

notice to the plaintiff – must dismiss the action without

prejudice against that defendant or order that service be made

within a specified time.      But if the plaintiff shows good cause

for the failure, the court must extend the time for service for

an appropriate period.”).

               Further, in light of the 10/4/18 Declaration and the

10/15/18 Declaration, this Court concludes, for purposes of the

OSC, that Plaintiff has complied with the requirements to

effectuate service on the United States.1      See Rule 4(i)(1).     The



       1
       This conclusion is for the purposes of the OSC only and
does not preclude the United States from challenging the
sufficiency of service, if appropriate under the circumstances of
this case.

                                     2
United States is HEREBY ORDERED to respond to the Complaint

within the time period required by the applicable legal

authorities.

           Plaintiff, however, has not complied with the

requirements to effectuate service on either the Department, see

Rule 4(i)(2), or Thom, see Rule 4(i)(2)-(3).   The Court therefore

ORDERS Plaintiff to file proof of service as to the Department

and Thom by December 26, 2018.   See Rule 4(i)(4) (“The court must

allow a party a reasonable time to cure its failure to: (A) serve

a person required to be served under Rule 4(i)(2), if the party

has served either the United States attorney or the Attorney

General of the United States[.]”).

           If Plaintiff fails to file proof of service as to

either the Department or Thom by December 26, 2018, the Complaint

may be dismissed as to that defendant.   See Yourish v. Cal.

Amplifier, 191 F.3d 983, 988 (9th Cir. 1999) (holding that the

plaintiff’s failure to comply with a minute order setting forth

the deadline to file the amended complaint gave the district

court the discretion to dismiss the case under Fed. R. Civ. P.

41(b)).2   If Plaintiff cannot file proof of service by

December 26, 2018, he must file a motion seeking an extension of


     2
       Fed. R. Civ. P. 41(b) states, in pertinent part: “If the
plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action or any
claim against it.”

                                 3
the deadline, and his motion must set forth good cause why he

cannot file proof of service by that date.

           The Clerk’s Office is DIRECTED to serve a copy of this

Order on Kenji Price, United States Attorney for the District of

Hawai`i.

           IT IS SO ORDERED.

           DATED AT HONOLULU, HAWAII, November 26, 2018.



                                /s/ Leslie E. Kobayashi
                               Leslie E. Kobayashi
                               United States District Judge




JONAH LANE VS. UNITED STATES OF AMERICA, ET AL; CV 18-00060 LEK-
RLP; ORDER REGARDING PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE




                                 4
